Citation Nr: 1111523	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-31 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) from March 19, 2005 to March 21, 2010, and a rating higher than 50 percent since March 22, 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from March 1997 to March 2005.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted the Veteran's claim for service connection for PTSD and assigned an initial 30 percent rating retroactively effective from March 19, 2005, the day after his separation from service.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" his rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

The RO in Houston, Texas, since has issued a decision in April 2010, so during the pendency of this appeal, increasing the rating for the PTSD from 30 to 50 percent, but only retroactively effective as of March 22, 2010, the date of a VA compensation examination.  The Veteran since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  So the issue on appeal concerns whether he was entitled to an initial rating higher than 30 percent for his PTSD from the initial effective date of March 19, 2005 to March 21, 2010, and whether he has been entitled to a rating higher than 50 percent since March 22, 2010.

Because, however, this claim requires further development before being decided, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  And as also will be explained, there is a derivative claim for a TDIU, which the Board also must remand.



REMAND

The AMC needs to try and obtain any outstanding VA treatment records.  The Board's preliminary review of the file reveals the Veteran has received outpatient treatment for his PTSD in the South Texas VA Healthcare System (HCS) in San Antonio, Texas.  However, the VA treatment records in the file appear to be sporadic and potentially incomplete, only dated on November 27, 2009 and then again from March 11, 2010 to April 28, 2010.  So, at minimum, the AMC needs to obtain all of the Veteran's relevant treatment records from this VA facility.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010).  If the AMC learns that no additional records exist, or the attempts to obtain these records are unsuccessful, then the AMC must make an express declaration confirming that further attempts to obtain these additional records would be futile.  The Veteran also should be apprised of this.  38 C.F.R. § 3.159(e).

The Board also must remand the TDIU claim for necessary development and consideration.  To qualify for a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that, if there is just one disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the combined rating (when considering all disabilities) is at least 70 percent.  38 C.F.R. § 4.16(a).

The Veteran has contended he is unemployable due to his service-connected PTSD.  He says that he last worked full-time in April 2010, but that for all intents and purposes he became too disabled to work some 5 years earlier, in March 2005, which was when his disability affected his full-time employment.  See his TDIU application (VA Form 21-8940), signed and dated in April 2010 and received in May 2010.  He listed his past employment during 2005 and 2006 as in produce work and as a driver.  He listed the most income he had ever earned in one year as in 2006 when he was a laborer.  He was then incarcerated in a federal prison from September 2006 to June 2008 for a felony offense related to drug trafficking.  After his release, he reportedly worked only on a part-time basis as a pool cleaner.  See March 2010 VA examination report.  However, it is unclear whether he is currently employed in this or any other capacity.  He recently stated that he is "...unable to sustain gainful employment due to the severity of [his] PTSD condition."  See May 2010 statement.  The record therefore has raised the additional issue of whether he is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Indeed, in response to his TDIU application, the RO sent the Veteran a Veterans Claims Assistance Act (VCAA) notice and development letter in June 2010, so apparently already is in the process of considering this additional claim, even if the RO has not already actually adjudicated it.  In any event, it would be potentially prejudicial to the Veteran for the Board to consider this derivative TDIU claim in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  A VA compensation examination also is needed, if not already requested, for a medical opinion concerning whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  

Service connection is in effect for:  (1) PTSD (which, as mentioned, has been rated as 50-percent disabling effectively since March 22, 2010), but also for (2) a low back disability (10 percent); (3) left knee disability (10 percent); (4) recurrent tinnitus (10 percent); (5) bilateral gynecomastia post reduction surgery (10 percent); and (6) migraine headaches with vertigo (10 percent).  He therefore has had a combined rating of 70 percent effectively since March 22, 2010.  See 38 C.F.R. § 4.25 (2010) (combined ratings table).  

So he meets the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis, that is, without having to resort to the special extra-schedular provisions of § 4.16(b).  See also 38 C.F.R. §§ 3.321(b)(1) and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The determinative issue, then, is whether he is unable to obtain and maintain substantially gainful employment as a consequence of these service-connected disabilities.  See 38 C.F.R. § 3.340 (indicating the circumstances in which occupational impairment is considered total and permanent in its scope).

A VA examination and medical opinion are needed to make this determination, especially since there is no probative opinion in the file on this determinative issue of employability.  As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."


In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment," noting the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  

As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.


The Board is aware that the Veteran has only identified his PTSD as the reason he is unemployable.  Nonetheless, the RO must determine the effect of his 
service-connected disabilities in combination, not just in isolation, and whether other types of employment, if substantially gainful, are possible or feasible given his level of education, special training, and previous work experience, and without regard to his advancing age or impairment caused by disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.	Ask the Veteran to assist in obtaining any outstanding VA treatment records by specifying dates, locations, and providers of treatments at VA facilities.  After allowing an appropriate time for response, obtain all identified records.  This includes, but is not limited to, any additional records located at the South Texas VA Healthcare System (HCS) in San Antonio, Texas.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.	Upon receipt of any additional records requested in preceding paragraph 1, schedule the Veteran for any necessary VA examinations to obtain medical opinions concerning the likelihood (very likely, as likely as not, or unlikely) his 
service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  

To reiterate, service connection is in effect for:  (1) PTSD (which has been rated as 50-percent disabling effectively since March 22, 2010), but also for (2) a low back disability (10 percent); (3) left knee disability (10 percent); (4) recurrent tinnitus (10 percent); (5) bilateral gynecomastia post reduction surgery (10 percent); and (6) migraine headaches with vertigo (10 percent).  The combined rating therefore has been 70 percent effectively since March 22, 2010.  See 38 C.F.R. § 4.25 (2010).  

In addressing the effects of these service-connected disabilities on the Veteran's occupational functioning, the examiner(s) should consider his employment history - including any prior training, his level of education and training, and his day-to-day functioning.  The examiner(s), however, should disregard both his age and any impairment attributable to nonservice-connected disabilities.  

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical, occupational, and other history.

All opinions must be supported by clear rationale, with citation to relevant medical findings or other pertinent evidence in the file.

The Veteran is hereby advised that failure to report for this scheduled examination, without good cause, will have adverse consequences on this pending claim.  38 C.F.R. § 3.655 (2010).

3.	Then readjudicate the claims for higher ratings for the PTSD and the derivative TDIU claim (if not already adjudicated) in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


